Exhibit 10.1

 

--------------------------------------------------------------------------------

 

ADOBE SYSTEMS INCORPORATED

2003 EQUITY INCENTIVE PLAN

 

Amended and Restated as of April 12, 2012

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

Establishment, Purpose and Term of Plan

1

 

 

 

 

1.1 Establishment

1

 

 

 

 

1.2 Purpose

1

 

 

 

 

1.3 Term of Plan

1

 

 

 

2.

Definitions and Construction

1

 

 

 

 

2.1 Definitions

1

 

 

 

 

2.2 Construction

6

 

 

 

3.

Administration

6

 

 

 

 

3.1 Administration by the Committee

6

 

 

 

 

3.2 Authority of Officers

6

 

 

 

 

3.3 Administration with Respect to Insiders

6

 

 

 

 

3.4 Committee Complying with Section 162 (m)

6

 

 

 

 

3.5 Powers of the Committee

6

 

 

 

 

3.6 Repricing

7

 

 

 

 

3.7 Indemnification

8

 

 

 

4.

Shares Subject to Plan

8

 

 

 

 

4.1 Maximum Number of Shares Issuable

8

 

 

 

 

4.2 Adjustments for Changes in Capital Structure

9

 

 

 

5.

Eligibility and Award Limitations

9

 

 

 

 

5.1 Persons Eligible for Awards

9

 

 

 

 

5.2 Participation

9

 

 

 

 

5.3 Incentive Stock Option Limitations

9

 

 

 

 

5.4 Award Limits

10

 

 

 

6.

Terms and Conditions of Options

11

 

 

 

 

6.1 Exercise Price

11

 

 

 

 

6.2 Exercisability and Term of Options

11

 

 

 

 

6.3 Payment of Exercise Price

11

 

 

 

 

6.4 Effect of Termination of Service

12

 

 

 

 

6.5 Transferability of Options

12

 

i

--------------------------------------------------------------------------------


 

7.

Terms and Conditions of Stock Appreciation Rights

13

 

 

 

 

7.1 Types of SARs Authorized

13

 

 

 

 

7.2 Exercise Price

13

 

 

 

 

7.3 Exercisability and Term of SARs

13

 

 

 

 

7.4 Exercise of SARs

14

 

 

 

 

7.5 Deemed Exercise of SARs

14

 

 

 

 

7.6 Effect of Termination of Service

14

 

 

 

 

7.7 Nontransferability of SARs

14

 

 

 

8.

Terms and Conditions of Stock Awards

14

 

 

 

 

8.1 Types of Stock Awards Authorized

14

 

 

 

 

8.2 Purchase Price

15

 

 

 

 

8.3 Purchase Period

15

 

 

 

 

8.4 Payment of Purchase Price

15

 

 

 

 

8.5 Vesting; Restrictions on Transfer; Deferral

15

 

 

 

 

8.6 Voting Rights; Dividends and Distributions

16

 

 

 

 

8.7 Effect of Termination of Service

16

 

 

 

 

8.8 Nontransferability of Stock Award Rights

16

 

 

 

9.

Terms and Conditions of Performance Awards

16

 

 

 

 

9.1 Types of Performance Awards Authorized

17

 

 

 

 

9.2 Initial Value of Performance Shares and Performance Units

17

 

 

 

 

9.3 Establishment of Performance Period, Performance Goals and Performance Award
Formula

17

 

 

 

 

9.4 Measurement of Performance Goals

17

 

 

 

 

9.5 Settlement of Performance Awards

21

 

 

 

 

9.6 Dividend Equivalents

22

 

 

 

 

9.7 Effect of Termination of Service

22

 

 

 

 

9.8 Nontransferability of Performance Awards

22

 

 

 

10.

Standard Forms of Award Agreement

22

 

 

 

 

10.1 Award Agreements

22

 

 

 

 

10.2 Authority to Vary Terms

22

 

 

 

 

10.3 Clawback/Recovery

23

 

ii

--------------------------------------------------------------------------------


 

11.

Change of Control

23

 

 

 

 

11.1 Awards Granted Prior to January 24, 2008

23

 

 

 

 

11.2 Awards Granted On or After January 24, 2008

24

 

 

 

12.

Compliance with Securities Law

25

 

 

 

13.

Tax Withholding

26

 

 

 

 

13.1 Tax Withholding in General

26

 

 

 

 

13.2 Withholding in Shares

26

 

 

 

14.

Termination or Amendment of Plan

26

 

 

 

15.

Miscellaneous Provisions

27

 

 

 

 

15.1 Repurchase Rights

27

 

 

 

 

15.2 Provision of Information

27

 

 

 

 

15.3 Rights as Employee, Consultant or Director

27

 

 

 

 

15.4 Rights as a Stockholder

27

 

 

 

 

15.5 Fractional Shares

27

 

 

 

 

15.6 Beneficiary Designation

27

 

 

 

 

15.7 Unfunded Obligation

27

 

 

 

 

15.8 Section 409A

28

 

iii

--------------------------------------------------------------------------------


 

ADOBE SYSTEMS INCORPORATED

2003 EQUITY INCENTIVE PLAN

 

1.                                      ESTABLISHMENT, PURPOSE AND TERM OF PLAN.

 

1.1                               Establishment.  Adobe Systems Incorporated, a
Delaware corporation, hereby establishes the Adobe Systems Incorporated 2003
Equity Incentive Plan (as amended and restated, the “Plan”) effective as of
April 9, 2003, the date of its approval by the stockholders of the Company (the
“Effective Date”).

 

1.2                               Purpose.  The purpose of the Plan is to
advance the interests of the Participating Company Group and its stockholders by
providing an incentive to attract, retain and reward persons performing services
for the Participating Company Group and by motivating such persons to contribute
to the growth and profitability of the Participating Company Group.  The Plan
seeks to achieve this purpose by providing for Awards in the form of Options,
Stock Appreciation Rights, Stock Purchase Rights, Stock Bonuses, Restricted
Stock Units, Performance Shares and Performance Units.

 

1.3                               Term of Plan.  The Plan shall continue in
effect until the earlier of its termination by the Board or the date on which
all of the shares of Stock available for issuance under the Plan have been
issued and all restrictions on such shares under the terms of the Plan and the
agreements evidencing Awards granted under the Plan have lapsed.  However, all
Incentive Stock Options shall be granted, if at all, within ten (10) years from
the earlier of the date the Plan is adopted, as amended, by the Board or the
date the Plan is duly approved, as amended, by the stockholders of the Company.

 

2.                                      DEFINITIONS AND CONSTRUCTION.

 

2.1                               Definitions.  Whenever used herein, the
following terms shall have their respective meanings set forth below:

 

(a)                                 “Affiliate” means (i) an entity, other than
a Parent Corporation, that directly, or indirectly through one or more
intermediary entities, controls the Company or (ii) an entity, other than a
Subsidiary Corporation, that is controlled by the Company directly, or
indirectly through one or more intermediary entities.  For this purpose, the
term “control” (including the term “controlled by”) means the possession, direct
or indirect, of the power to direct or cause the direction of the management and
policies of the relevant entity, whether through the ownership of voting
securities, by contract or otherwise; or shall have such other meaning assigned
such term for the purposes of registration on Form S-8 under the Securities Act.

 

(b)                                 “Award” means any Option, SAR, Stock
Purchase Right, Stock Bonus, Restricted Stock Unit, Performance Share or
Performance Unit granted under the Plan.

 

(c)                                  “Award Agreement” means a written agreement
between the Company and a Participant setting forth the terms, conditions and
restrictions of the Award granted to the Participant.  An Award Agreement may be
an “Option Agreement, an “SAR

 

--------------------------------------------------------------------------------


 

Agreement,” a “Stock Purchase Agreement,” a “Stock Bonus Agreement, “ a
“Restricted Stock Unit Agreement,” “ a “Performance Share Agreement” or a
“Performance Unit Agreement.”

 

(d)                                 “Board” means the Board of Directors of the
Company.

 

(e)                                  “Code” means the Internal Revenue Code of
1986, as amended, and any applicable regulations promulgated thereunder.

 

(f)                                   “Committee” means the Executive
Compensation Committee or other committee of the Board duly appointed to
administer the Plan and having such powers as shall be specified by the Board. 
If no committee of the Board has been appointed to administer the Plan, the
Board shall exercise all of the powers of the Committee granted herein, and, in
any event, the Board may in its discretion exercise any or all of such powers.

 

(g)                                  “Company” means Adobe Systems Incorporated,
a Delaware corporation, or any successor corporation thereto.

 

(h)                                 “Consultant” means a person engaged to
provide consulting or advisory services (other than as an Employee or a member
of the Board) to a Participating Company, provided that the identity of such
person, the nature of such services or the entity to which such services are
provided would not preclude the Company from offering or selling securities to
such person pursuant to the Plan in reliance on (i) registration on a Form S-8
Registration Statement under the Securities Act, or (ii) Rule 701 of the
Securities Act, or (iii) other means of compliance with the securities laws of
all relevant jurisdictions.

 

(i)                                     “Director” means a member of the Board
or the board of directors of any other Participating Company.

 

(j)                                    “Disability” means the permanent and
total disability of the Participant, within the meaning of Section 22(e)(3) and
409A(a)(2)(c)(i) of the Code.

 

(k)                                 “Dividend Equivalent” means a credit, made
at the discretion of the Committee or as otherwise provided by the Plan, to the
account of a Participant in an amount equal to the cash dividends paid on one
share of Stock for each share of Stock represented by an Award held by such
Participant.

 

(l)                                     “Employee” means any person treated as
an employee (including an Officer or a member of the Board who is also treated
as an employee) in the records of a Participating Company and, with respect to
any Incentive Stock Option granted to such person, who is an employee for
purposes of Section 422 of the Code; provided, however, that neither service as
a member of the Board nor payment of a director’s fee shall be sufficient to
constitute employment for purposes of the Plan.

 

(m)                             “Exchange Act” means the Securities Exchange Act
of 1934, as amended.

 

(n)                                 “Fair Market Value” means, as of any date,
the value of a share of Stock or other property as determined by the Committee,
in its discretion, or by the Company,

 

2

--------------------------------------------------------------------------------


 

in its discretion, if such determination is expressly allocated to the Company
herein, subject to the following:

 

(i)                                     If, on such date, the Stock is listed on
a national or regional securities exchange or market system, the Fair Market
Value of a share of Stock shall be the closing price of a share of Stock (or the
mean of the closing bid and asked prices of a share of Stock if the Stock is so
quoted instead) as quoted on the Nasdaq Global Select Market, The Nasdaq
SmallCap Market or such other national or regional securities exchange or market
system constituting the primary market for the Stock, as reported in The Wall
Street Journal or such other source as the Company deems reliable.  If the
relevant date does not fall on a day on which the Stock has traded on such
securities exchange or market system, the date on which the Fair Market Value
shall be established shall be the last day on which the Stock was so traded
prior to the relevant date, or such other appropriate day as shall be determined
by the Committee, in its discretion.

 

(ii)                                  If, on such date, the Stock is not listed
on a national or regional securities exchange or market system, the Fair Market
Value of a share of Stock shall be as determined by the Committee in good faith
without regard to any restriction other than a restriction which, by its terms,
will never lapse.

 

(o)                                 “Incentive Stock Option” means an Option
intended to be (as set forth in the Award Agreement) and which qualifies as an
incentive stock option within the meaning of Section 422(b) of the Code. If an
Option is not specifically designated as an Incentive Stock Option, or if an
Option is designated as an Incentive Stock Option but some portion or all of the
Option fails to qualify as an Incentive Stock Option under the applicable rules,
then the Option (or portion thereof) will be a Nonstatutory Stock Option.

 

(p)                                 “Insider” means an Officer, a member of the
Board or any other person whose transactions in Stock are subject to Section 16
of the Exchange Act.

 

(q)                                 “Nonstatutory Stock Option” means an Option
not intended to be (as set forth in the Award Agreement) an incentive stock
option within the meaning of Section 422(b) of the Code.

 

(r)                                    “Officer” means any person designated by
the Board as an officer of the Company.

 

(s)                                   “Option” means the right to purchase Stock
at a stated price for a specified period of time granted to a participant
pursuant to Section 6 of the Plan.  An Option may be either an Incentive Stock
Option or a Nonstatutory Stock Option.

 

(t)                                    “Parent Corporation” means any present or
future “parent corporation” of the Company, as defined in Section 424(e) of the
Code.

 

(u)                                 “Participant” means any eligible person who
has been granted one or more Awards.

 

3

--------------------------------------------------------------------------------


 

(v)                                 “Participating Company” means the Company or
any Parent Corporation, Subsidiary Corporation or Affiliate.

 

(w)                               “Participating Company Group” means, at any
point in time, all corporations collectively which are then Participating
Companies.

 

(x)                                 “Performance Award” means an Award of
Performance Shares or Performance Units.

 

(y)                                 “Performance Award Formula” means, for any
Performance Award, a formula or table established by the Committee pursuant to
Section 9.3 of the Plan which provides the basis for computing the value of a
Performance Award at one or more threshold levels of attainment of the
applicable Performance Goal(s) measured as of the end of the applicable
Performance Period.

 

(z)                                  “Performance Goal” means a performance goal
established by the Committee pursuant to Section 9.3 of the Plan.

 

(aa)                          “Performance Period” means a period established by
the Committee pursuant to Section 9.3 of the Plan at the end of which one or
more Performance Goals are to be measured.

 

(bb)                          “Performance Share” means a bookkeeping entry
representing a right granted to a Participant pursuant to Section 9 of the Plan
to receive a payment equal to the value of a Performance Share based on
performance.

 

(cc)                            “Performance Unit” means a bookkeeping entry
representing a right granted to a Participant pursuant to Section 9 of the Plan
to receive a payment equal to the value of a Performance Unit based upon
performance.

 

(dd)                          “Predecessor Plans” mean, collectively, the Adobe
Systems Incorporated 1994 Stock Option Plan and the Adobe Systems Incorporated
1999 Equity Incentive Plan.

 

(ee)                            “Restricted Stock Unit” means a bookkeeping
entry representing a right granted to a Participant pursuant to Section 8 of the
Plan to receive one share of Stock, a cash payment equal to the value of one
share of Stock, or a combination thereof, as determined in the sole discretion
of the Committee.

 

(ff)                              “Restriction Period” means the period
established in accordance with Section 8.5 of the Plan during which shares
subject to a Stock Award are subject to Vesting Conditions.

 

(gg)                            “Rule 16b-3” means Rule 16b-3 under the Exchange
Act, as amended from time to time, or any successor rule or regulation.

 

(hh)                          “SAR” or “Stock Appreciation Right” means a
bookkeeping entry representing, for each share of Stock subject to such SAR, a
right granted to a Participant

 

4

--------------------------------------------------------------------------------


 

pursuant to Section 7 of the Plan to receive payment of an amount equal to the
excess, if any, of the Fair Market Value of a share of Stock on the date of
exercise of the SAR over the exercise price.

 

(ii)                                  “Section 162(m)” means Section 162(m) of
the Code.

 

(jj)                                “Securities Act” means the Securities Act of
1933, as amended.

 

(kk)                          “Service” means a Participant’s employment or
service with the Participating Company Group as an Employee, a Consultant or a
Director, whichever such capacity the Participant held on the date of grant of
an Award.  Unless otherwise determined by the Board, a Participant’s Service
shall be deemed to have terminated if the Participant ceases to render service
to the Participating Company Group in such initial capacity.  However, a
Participant’s Service shall not be deemed to have terminated merely because of a
change in the Participating Company for which the Participant renders such
Service in such initial capacity, provided that there is no interruption or
termination of the Participant’s Service.  Furthermore, a Participant’s Service
shall not be deemed to have terminated if the Participant takes any bona fide
leave of absence approved by the Company of ninety (90) days or less.  In the
event of a leave in excess of ninety (90) days, the Participant’s Service shall
be deemed to terminate on the ninety-first (91st) day of the leave unless the
Participant’s right to return to Service is guaranteed by statute or contract. 
Notwithstanding the foregoing, unless otherwise designated by the Company or
required by law, a leave of absence shall not be treated as Service for purposes
of determining vesting under the Participant’s Award Agreement.  A Participant’s
Service shall be deemed to have terminated either upon an actual termination of
Service or upon the corporation for which the Participant performs Service
ceasing to be a Participating Company.  Subject to the foregoing, the Company,
in its discretion, shall determine whether the Participant’s Service has
terminated and the effective date of such termination.

 

(ll)                                  “Stock” means the common stock of the
Company, as adjusted from time to time in accordance with Section 4.2 of the
Plan.

 

(mm)                  “Stock Award” means an Award of a Stock Bonus, a Stock
Purchase Right or a Restricted Stock Unit Award.

 

(nn)                          “Stock Bonus” means Stock granted to a Participant
pursuant to Section 8 of the Plan.

 

(oo)                          “Stock Purchase Right” means a right to purchase
Stock granted to a Participant pursuant to Section 8 of the Plan.

 

(pp)                          “Subsidiary Corporation” means any present or
future “subsidiary corporation” of the Company, as defined in Section 424(f) of
the Code.

 

(qq)                          “Ten Percent Owner” means a Participant who, at
the time an Option is granted to the Participant, owns stock possessing more
than ten percent (10%) of the total combined voting power of all classes of
stock of a Participating Company (other than an Affiliate) within the meaning of
Section 422(b)(6) of the Code.

 

5

--------------------------------------------------------------------------------


 

(rr)                                “Vesting Conditions” mean those conditions
established in accordance with Section 8.5 of the Plan prior to the satisfaction
of which shares subject to a Stock Award remain subject to forfeiture or a
repurchase option in favor of the Company.

 

2.2                               Construction.  Captions and titles contained
herein are for convenience only and shall not affect the meaning or
interpretation of any provision of the Plan.  Except when otherwise indicated by
the context, the singular shall include the plural and the plural shall include
the singular.  Use of the term “or” is not intended to be exclusive, unless the
context clearly requires otherwise.

 

3.                                      ADMINISTRATION.

 

3.1                               Administration by the Committee.  The Plan
shall be administered by the Committee.  All questions of interpretation of the
Plan or of any Award shall be determined by the Committee, and such
determinations shall be final and binding upon all persons having an interest in
the Plan or such Award.

 

3.2                               Authority of Officers.  Any Officer shall have
the authority to act on behalf of the Company with respect to any matter, right,
obligation, determination or election which is the responsibility of or which is
allocated to the Company herein, provided the Officer has apparent authority
with respect to such matter, right, obligation, determination or election.  To
the extent consistent with applicable law (including but not limited to Delaware
General Corporation Law Section 157(c)), the Board may, in its discretion,
delegate to a committee comprised of one or more Officers (any such committee,
an “Officer Committee”) the authority to designate Employees (other than
themselves) to receive one or more Options or rights to acquire shares of Stock
and to determine the number of shares of Stock subject to such Options and
rights, without further approval of the Board or the Committee. Any such grants
will be subject to the terms of the Board resolutions providing for such
delegation of authority.

 

3.3                               Administration with Respect to Insiders.  With
respect to participation by Insiders in the Plan, at any time that any class of
equity security of the Company is registered pursuant to Section 12 of the
Exchange Act, the Plan shall be administered in compliance with the
requirements, if any, of Rule 16b-3.

 

3.4                               Committee Complying with Section 162(m).  If
the Company is a “publicly held corporation” within the meaning of
Section 162(m), the Board may establish a Committee of “outside directors”
within the meaning of Section 162(m) to approve the grant of any Award which
might reasonably be anticipated to result in the payment of employee
remuneration that would otherwise exceed the limit on employee remuneration
deductible for income tax purposes pursuant to Section 162(m).

 

3.5                               Powers of the Committee.  In addition to any
other powers set forth in the Plan and subject to the provisions of the Plan,
the Committee shall have the full and final power and authority, in its
discretion:

 

(a)                                 to determine the persons to whom, and the
time or times at which, Awards shall be granted and the number of shares of
Stock or units to be subject to each Award;

 

6

--------------------------------------------------------------------------------


 

(b)                                 to determine the type of Award granted and
to designate Options as Incentive Stock Options or Nonstatutory Stock Options;

 

(c)                                  to determine the Fair Market Value of
shares of Stock or other property;

 

(d)                                 to determine the terms, conditions and
restrictions applicable to each Award (which need not be identical) and any
shares acquired pursuant thereto, including, without limitation, (i) the
exercise or purchase price of shares purchased pursuant to any Award, (ii) the
method of payment for shares purchased pursuant to any Award, (iii) the method
for satisfaction of any tax withholding obligation arising in connection with
Award, including by the withholding or delivery of shares of Stock, (iv) the
timing, terms and conditions of the exercisability or vesting of any Award or
any shares acquired pursuant thereto, (v) the Performance Award Formula and
Performance Goals applicable to any Award and the extent to which such
Performance Goals have been attained, (vi) the time of the expiration of any
Award, (vii) the effect of the Participant’s termination of Service on any of
the foregoing, and (viii) all other terms, conditions and restrictions
applicable to any Award or shares acquired pursuant thereto not inconsistent
with the terms of the Plan;

 

(e)                                  to determine whether an Award of SARs,
Restricted Stock Units, Performance Shares or Performance Units will be settled
in shares of Stock, cash, or in any combination thereof;

 

(f)                                   to approve one or more forms of Award
Agreement;

 

(g)                                  to amend, modify, extend, cancel or renew
any Award or to waive any restrictions or conditions applicable to any Award or
any shares acquired pursuant thereto;

 

(h)                                 to accelerate, continue, extend or defer the
exercisability or vesting of any Award or any shares acquired pursuant thereto,
including with respect to the period following a Participant’s termination of
Service;

 

(i)                                     to prescribe, amend or rescind rules,
guidelines and policies relating to the plan, or to adopt sub-plans or
supplements to, or alternative versions of, the Plan, including, without
limitation, as the Committee deems necessary or desirable to comply with the
laws of or to accommodate the laws, regulations, tax or accounting
effectiveness, accounting principles or custom of, foreign jurisdictions whose
citizens may be granted Awards; and

 

(j)                                    to correct any defect, supply any
omission or reconcile any inconsistency in the Plan or any Award Agreement and
to make all other determinations and take such other actions with respect to the
Plan or any Award as the Committee may deem advisable to the extent not
inconsistent with the provisions of the Plan or applicable law.

 

3.6                               Repricing.  Without the affirmative vote of
holders of a majority of the shares of Stock cast in person or by proxy at a
meeting of the stockholders of the Company at which a quorum representing a
majority of all outstanding shares of Stock is present or represented by proxy,
the Board shall not approve a program providing for either (a) the cancellation
of outstanding Options or SARs and the grant in substitution therefor of new

 

7

--------------------------------------------------------------------------------


 

Awards having a lower exercise or purchase price or (b) the amendment of
outstanding Options or SARs to reduce the exercise price thereof.  This
paragraph shall not be construed to apply to “issuing or assuming a stock option
in a transaction to which section 424(a) applies,” within the meaning of
Section 424 of the Code.

 

3.7                               Indemnification.  In addition to such other
rights of indemnification as they may have as members of the Board or the
Committee or as officers or employees of the Participating Company Group,
members of the Board or the Committee and any officers or employees of the
Participating Company Group to whom authority to act for the Board, the
Committee or the Company is delegated shall be indemnified by the Company
against all reasonable expenses, including attorneys’ fees, actually and
necessarily incurred in connection with the defense of any action, suit or
proceeding, or in connection with any appeal therein, to which they or any of
them may be a party by reason of any action taken or failure to act under or in
connection with the Plan, or any right granted hereunder, and against all
amounts paid by them in settlement thereof (provided such settlement is approved
by independent legal counsel selected by the Company) or paid by them in
satisfaction of a judgment in any such action, suit or proceeding, except in
relation to matters as to which it shall be adjudged in such action, suit or
proceeding that such person is liable for gross negligence, bad faith or
intentional misconduct in duties; provided, however, that within sixty (60) days
after the institution of such action, suit or proceeding, such person shall
offer to the Company, in writing, the opportunity at its own expense to handle
and defend the same.

 

4.                                      SHARES SUBJECT TO PLAN.

 

4.1                               Maximum Number of Shares Issuable.  Subject to
adjustment as provided in Section 4.2, the maximum aggregate number of shares of
Stock that may be issued under the Plan shall be two hundred and twenty-nine
million six hundred and forty-nine thousand six hundred and twenty
(229,649,620).  The number of shares of stock available for issuance under the
Plan shall be reduced (a) by one share for each share issued pursuant to options
or rights granted pursuant to the Predecessor Plans or pursuant to Options or
Stock Appreciation Rights, and (b) by one and seventy seven-hundredths (1.77)
shares for each share issued pursuant to Awards other than those set forth in
the preceding clause (a); provided, however, that (A) for Awards granted prior
to April 5, 2007, the reduction was one share of Stock for each share of Stock
issued pursuant to any Awards, (B) for Awards granted on April 5, 2007 through
and including April 9, 2008, the reduction was two and one-tenth (2.1) shares
for each share issued pursuant to any Awards other than options or rights
granted pursuant to the Predecessor Plans or pursuant to Options or Stock
Appreciation Rights, and (C) for Awards granted on April 10, 2008 through and
including March 31, 2009, the reduction was two and four-tenths (2.4) shares for
each share issued pursuant to any Awards other than options or rights granted
pursuant to the Predecessor Plans or pursuant to Options or Stock Appreciation
Rights.  Such shares shall consist of authorized but unissued or reacquired
shares of Stock or any combination thereof.  If an outstanding Award for any
reason expires or is terminated or canceled without having been exercised or
settled in full, or if shares of Stock acquired pursuant to an Award subject to
forfeiture or repurchase are forfeited or repurchased by the Company at the
Participant’s purchase price to effect a forfeiture of unvested shares upon
termination of Service, the shares of Stock allocable to the terminated portion
of such Award or such forfeited or repurchased shares of Stock shall be added
back to the Plan share reserve in an amount corresponding to the

 

8

--------------------------------------------------------------------------------


 

reduction in such share reserve previously made in accordance with the
rules described above in this Section 4.1 and again be available for issuance
under the Plan.  Shares of Stock shall not be deemed to have been issued
pursuant to the Plan with respect to any portion of an Award (other than a SAR
that may be settled in shares of Stock and/or cash) that is settled in cash.
Shares withheld in satisfaction of tax withholding obligations pursuant to
Section 13.2 shall not again become available for issuance under the Plan.  Upon
exercise of a SAR, whether in cash or shares of Stock, the number of shares
available for issuance under the Plan shall be reduced by the gross number of
shares for which the SAR is exercised.  If the exercise price of an Option is
paid by “net exercise” (as described in Section 6.3(a)(iv)) or tender to the
Company, or attestation to the ownership, of shares of Stock owned by the
Participant, the number of shares available for issuance under the Plan shall be
reduced by the gross number of shares for which the Option is exercised.

 

4.2                               Adjustments for Changes in Capital Structure. 
In the event of any change in the Stock through merger, consolidation,
reorganization, reincorporation, recapitalization, reclassification, stock
dividend, stock split, reverse stock split, split-up, split-off, spin-off,
combination of shares, exchange of shares or similar change in the capital
structure of the Company, or in the event of payment of a dividend or
distribution to the stockholders of the Company in a form other than Stock
(excepting normal cash dividends) that has a material effect on the Fair Market
Value of shares of Stock, appropriate adjustments shall be made in the number
and class of shares subject to the Plan, in the ISO Share Limit set forth in
Section 5.3(b), the Award limits set forth in Section 5.4 and to any outstanding
Awards, and in the exercise or purchase price per share under any outstanding
Award.  Notwithstanding the foregoing, any fractional share resulting from an
adjustment pursuant to this Section 4.2 shall be rounded down to the nearest
whole number, and in no event may the exercise or purchase price under any Award
be decreased to an amount less than the par value, if any, of the stock subject
to such Award.  The adjustments determined by the Committee pursuant to this
Section 4.2 shall be final, binding and conclusive.

 

5.                                      ELIGIBILITY AND AWARD LIMITATIONS.

 

5.1                               Persons Eligible for Awards.  Awards may be
granted only to Employees, Directors and Consultants.  No Award shall be granted
prior to the date on which such person commences Service.

 

5.2                               Participation.  Except as otherwise provided
in Section 3.2 above, Awards are granted solely at the discretion of the
Committee.  Eligible persons may be granted more than one (1) Award.  However,
eligibility in accordance with this Section shall not entitle any person to be
granted an Award, or, having been granted an Award, to be granted an additional
Award.

 

5.3                               Incentive Stock Option Limitations.

 

(a)                                 Persons Eligible.  An Incentive Stock Option
may be granted only to a person who, on the effective date of grant, is an
Employee of the Company, a Parent Corporation or a Subsidiary Corporation (each
being an “ISO-Qualifying Corporation”).  Any person who is not an Employee of an
ISO-Qualifying Corporation on the effective date of the

 

9

--------------------------------------------------------------------------------


 

grant of an Option to such person, but who is otherwise an Employee or a
Director of, or Consultant to, the Company or any of its Affiliates, may be
granted only a Nonstatutory Stock Option.

 

(b)                                 ISO Share Limit.  Subject to adjustment as
provided in Section 4.2, in no event shall more than 229,649,620 shares of Stock
be available for issuance pursuant to the exercise of Incentive Stock Options
granted under the Plan or the Predecessor Plans (the “ISO Share Limit”).

 

(c)                                  Fair Market Value Limitation.  To the
extent that options designated as Incentive Stock Options (granted under all
stock option plans of the Participating Company Group, including the Plan)
become exercisable by a Participant for the first time during any calendar year
for stock having a Fair Market Value greater than One Hundred Thousand Dollars
($100,000), the portion of such options which exceeds such amount shall be
treated as Nonstatutory Stock Options.  For purposes of this Section, options
designated as Incentive Stock Options shall be taken into account in the order
in which they were granted, and the Fair Market Value of stock shall be
determined as of the time the option with respect to such stock is granted.  If
the Code is amended to provide for a different limitation from that set forth in
this Section, such different limitation shall be deemed incorporated herein
effective as of the date and with respect to such Options as required or
permitted by such amendment to the Code.  If an Option is treated as an
Incentive Stock Option in part and as a Nonstatutory Stock Option in part by
reason of the limitation set forth in this Section, the Participant may
designate which portion of such Option the Participant is exercising.  In the
absence of such designation, the Participant shall be deemed to have exercised
the Incentive Stock Option portion of the Option first.  Upon exercise, each
portion shall be separately identified.

 

5.4                               Award Limits.

 

(a)                                 Section 162(m) Award Limits.  The following
limits shall apply to the grant of any Award if, at the time of grant, the
Company is a “publicly held corporation” within the meaning of Section 162(m).

 

(i)                                     Options and SARs.  Subject to adjustment
as provided in Section 4.2, no Employee shall be granted within any fiscal year
of the Company one or more Options or Freestanding SARs which in the aggregate
are for more than four million (4,000,000) shares of Stock.  An Option which is
canceled (or a Freestanding SAR as to which the exercise price is reduced to
reflect a reduction in the Fair Market Value of the Stock) in the same fiscal
year of the Company in which it was granted shall continue to be counted against
such limit for such fiscal year.

 

(ii)                                  Stock Awards. Subject to adjustment as
provided in Section 4.2, no Employee shall be granted within any fiscal year of
the Company one or more Stock Awards, subject to Vesting Conditions based on the
attainment of Performance Goals, for more than two hundred thousand (200,000)
shares of Stock.

 

(iii)                               Performance Awards.  Subject to adjustment
as provided in Section 4.2, no Employee shall be granted (A) Performance Shares
which could result in such

 

10

--------------------------------------------------------------------------------


 

Employee receiving more than two hundred thousand (200,000) shares of Stock for
each full fiscal year of the Company contained in the Performance Period for
such Award, or (B) Performance Units which could result in such Employee
receiving more than two million five hundred thousand dollars ($2,500,000) for
each full fiscal year of the Company contained in the Performance Period for
such Award.  No Participant may be granted more than one Performance Award for
the same Performance Period.

 

6.                                      TERMS AND CONDITIONS OF OPTIONS.

 

Options shall be evidenced by Award Agreements specifying the number of shares
of Stock covered thereby, in such form as the Committee shall from time to time
establish.  No Option or purported Option shall be a valid and binding
obligation of the Company unless evidenced by a fully executed Award Agreement. 
Award Agreements evidencing Options may incorporate all or any of the terms of
the Plan by reference and shall comply with and be subject to the following
terms and conditions:

 

6.1                               Exercise Price.  The exercise price for each
Option shall be established in the discretion of the Committee; provided,
however, that (a) the exercise price per share shall be not less than the Fair
Market Value of a share of Stock on the effective date of grant of the Option
and (b) no Incentive Stock Option granted to a Ten Percent Owner shall have an
exercise price per share less than one hundred ten percent (110%) of the Fair
Market Value of a share of Stock on the effective date of grant of the Option. 
Notwithstanding the foregoing, an Option (whether an Incentive Stock Option or a
Nonstatutory Stock Option) may be granted with an exercise price lower than the
minimum exercise price set forth above if such Option is granted pursuant to an
assumption or substitution for another option in a manner qualifying under the
provisions of Sections 409A and 424(a) of the Code.

 

6.2                               Exercisability and Term of Options.  Options
shall be exercisable at such time or times, or upon such event or events, and
subject to such terms, conditions, performance criteria and restrictions as
shall be determined by the Committee and set forth in the Award Agreement
evidencing such Option; provided, however, that (a) no Option shall be
exercisable after the expiration of seven (7) years after the effective date of
grant of such Option, and (b) no Incentive Stock Option granted to a Ten Percent
Owner shall be exercisable after the expiration of five (5) years after the
effective date of grant of such Option.  Subject to the foregoing, unless
otherwise specified by the Committee in the grant of an Option, any Option
granted hereunder to an Employee, Consultant or Director shall terminate seven
(7) years after the effective date of grant of the Option, unless earlier
terminated in accordance with its provisions.

 

6.3                               Payment of Exercise Price.

 

(a)                                 Forms of Consideration Authorized.  Except
as otherwise provided below, payment of the exercise price for the number of
shares of Stock being purchased pursuant to any Option shall be made (i) in
cash, by check or cash equivalent, (ii) by tender to the Company, or attestation
to the ownership, of shares of Stock owned by the Participant having a Fair
Market Value not less than the exercise price, (iii) by delivery of a properly
executed notice of exercise together with irrevocable instructions to a broker
providing for the assignment

 

11

--------------------------------------------------------------------------------


 

to the Company of the proceeds of a sale or loan with respect to some or all of
the shares being acquired upon the exercise of the Option (including, without
limitation, through an exercise complying with the provisions of Regulation T as
promulgated from time to time by the Board of Governors of the Federal Reserve
System) (a “Cashless Exercise”), (iv) by a “net exercise” arrangement pursuant
to which the Company will reduce the number of shares of Stock issued upon
exercise by the largest whole number of shares with a Fair Market Value that
does not exceed the aggregate exercise price; provided, however, that the
Company shall accept a cash or other payment from the Participant to the extent
of any remaining balance of the aggregate exercise price not satisfied by such
reduction in the number of whole shares to be issued; provided further, however,
that shares of Stock will no longer be outstanding under an Option and will not
be exercisable thereafter to the extent that (A) shares are used to pay the
exercise price pursuant to the “net exercise,” (B) shares are delivered to the
Participant as a result of such exercise, and (C) shares are withheld to satisfy
tax withholding obligations; or (v) by such other consideration as may be
approved by the Committee from time to time to the extent permitted by
applicable law, or (v) by any combination thereof.  The Committee may at any
time or from time to time grant Options which do not permit all of the foregoing
forms of consideration to be used in payment of the exercise price or which
otherwise restrict one or more forms of consideration.

 

(b)                                 Limitations on Forms of Consideration.

 

(i)                                     Tender of Stock.  Notwithstanding the
foregoing, an Option may not be exercised by tender to the Company, or
attestation to the ownership, of shares of Stock to the extent such tender or
attestation would constitute a violation of the provisions of any law,
regulation or agreement restricting the redemption of the Company’s stock. 
Unless otherwise provided by the Committee, an Option may not be exercised by
tender to the Company, or attestation to the ownership, of shares of Stock
unless such shares either have been owned by the Participant for more than six
(6) months (or such longer or shorter period as necessary to avoid a charge to
earnings for financial accounting purposes) and not used for another Option
exercise by attestation during any such period or were not acquired, directly or
indirectly, from the Company.

 

(ii)                                  Cashless Exercise.  The Company reserves,
at any and all times, the right, in the Company’s sole and absolute discretion,
to establish, decline to approve or terminate any program or procedures for the
exercise of Options by means of a Cashless Exercise.

 

6.4                               Effect of Termination of Service.  An Option
shall be exercisable after a Participant’s termination of Service to such extent
and during such period as determined by the Committee, in its discretion, and
set forth in the Award Agreement evidencing such Option or in another written
agreement between the Company and the Participant.

 

6.5                               Transferability of Options.  During the
lifetime of the Participant, an Option shall be exercisable only by the
Participant or the Participant’s guardian or legal representative.  No Option
shall be assignable or transferable by the Participant, except by will or by the
laws of descent and distribution.  Notwithstanding the foregoing, to the extent
permitted by the Committee, in its discretion, and set forth in the Award
Agreement evidencing such Option, an Option shall be assignable or transferable
subject to the applicable limitations, if any,

 

12

--------------------------------------------------------------------------------


 

described in the General Instructions to Form S-8 Registration Statement under
the Securities Act.

 

7.                                      TERMS AND CONDITIONS OF STOCK
APPRECIATION RIGHTS.

 

SARs shall be evidenced by Award Agreements specifying the number of shares of
Stock subject to the Award, in such form as the Committee shall from time to
time establish.  No SAR or purported SAR shall be a valid and binding obligation
of the Company unless evidenced by a fully executed Award Agreement.  Award
Agreements evidencing SARs may incorporate all or any of the terms of the Plan
by reference and shall comply with and be subject to the following terms and
conditions:

 

7.1                               Types of SARs Authorized.  SARs may be granted
in tandem with all or any portion of a related Option (a “Tandem SAR”) or may be
granted independently of any Option (a “Freestanding SAR”).  A Tandem SAR may be
granted either concurrently with the grant of the related Option or at any time
thereafter prior to the complete exercise, termination, expiration or
cancellation of such related Option.

 

7.2                               Exercise Price.  The exercise price for each
SAR shall be established in the discretion of the Committee; provided, however,
that (a) the exercise price per share subject to a Tandem SAR shall be the
exercise price per share under the related Option and (b) the exercise price per
share subject to a Freestanding SAR shall be not less than the Fair Market Value
of a share of Stock on the effective date of grant of the SAR.

 

7.3                               Exercisability and Term of SARs.

 

(a)                                 Tandem SARs.  Tandem SARs shall be
exercisable only at the time and to the extent, and only to the extent, that the
related Option is exercisable, subject to such provisions as the Committee may
specify where the Tandem SAR is granted with respect to less than the full
number of shares of Stock subject to the related Option.  The Committee may, in
its discretion, provide in any Award Agreement evidencing a Tandem SAR that such
SAR may not be exercised without the advance approval of the Company and, if
such approval is not given, then the Option shall nevertheless remain
exercisable in accordance with its terms.  A Tandem SAR shall terminate and
cease to be exercisable no later than the date on which the related Option
expires or is terminated or canceled.  Upon the exercise of a Tandem SAR with
respect to some or all of the shares subject to such SAR, the related Option
shall be canceled automatically as to the number of shares with respect to which
the Tandem SAR was exercised.  Upon the exercise of an Option related to a
Tandem SAR as to some or all of the shares subject to such Option, the related
Tandem SAR shall be canceled automatically as to the number of shares with
respect to which the related Option was exercised.

 

(b)                                 Freestanding SARs.  Freestanding SARs shall
be exercisable at such time or times, or upon such event or events, and subject
to such terms, conditions, performance criteria and restrictions as shall be
determined by the Committee and set forth in the Award Agreement evidencing such
SAR; provided, however, that no Freestanding SAR shall be exercisable after the
expiration of eight (8) years after the effective date of grant of such SAR.

 

13

--------------------------------------------------------------------------------


 

7.4                               Exercise of SARs.  Upon the exercise (or
deemed exercise pursuant to Section 7.5) of an SAR, the Participant (or the
Participant’s legal representative or other person who acquired the right to
exercise the SAR by reason of the Participant’s death) shall be entitled to
receive payment of an amount for each share with respect to which the SAR is
exercised equal to the excess, if any, of the Fair Market Value of a share of
Stock on the date of exercise of the SAR over the exercise price.  Payment of
such amount shall be made in cash, shares of Stock, or any combination thereof
as determined by the Committee.  Unless otherwise provided in the Award
Agreement evidencing such SAR, payment shall be made in a lump sum as soon as
practicable following the date of exercise of the SAR.  The Award Agreement
evidencing any SAR may provide for deferred payment in a lump sum or in
installments.  When payment is to be made in shares of Stock, the number of
shares to be issued shall be determined on the basis of the Fair Market Value of
a share of Stock on the date of exercise of the SAR.  For purposes of Section 7,
an SAR shall be deemed exercised on the date on which the Company receives
notice of exercise from the Participant.

 

7.5                               Deemed Exercise of SARs.  If, on the date on
which an SAR would otherwise terminate or expire, the SAR by its terms remains
exercisable immediately prior to such termination or expiration and, if so
exercised, would result in a payment to the holder of such SAR, then any portion
of such SAR which has not previously been exercised shall automatically be
deemed to be exercised as of such date with respect to such portion.

 

7.6                               Effect of Termination of Service.  An SAR
shall be exercisable after a Participant’s termination of Service to such extent
and during such period as determined by the Committee, in its discretion, and
set forth in the Award Agreement evidencing such SAR or in another written
agreement between the Company and the Participant.

 

7.7                               Nontransferability of SARs.  SARs may not be
assigned or transferred in any manner except by will or the laws of descent and
distribution, and, during the lifetime of the Participant, shall be exercisable
only by the Participant or the Participant’s guardian or legal representative.

 

8.                                      TERMS AND CONDITIONS OF STOCK AWARDS.

 

Stock Awards shall be evidenced by Award Agreements specifying whether the Award
is a Stock Bonus, a Stock Purchase Right or a Restricted Stock Unit, and the
number of shares of Stock subject to the Award, in such form as the Committee
shall from time to time establish.  No Stock Award or purported Stock Award
shall be a valid and binding obligation of the Company unless evidenced by a
fully executed Award Agreement.  Award Agreements evidencing Stock Awards may
incorporate all or any of the terms of the Plan by reference and shall comply
with and be subject to the following terms and conditions:

 

8.1                               Types of Stock Awards Authorized.  Stock
Awards may be in the form of a Stock Bonus, a Stock Purchase Right or a
Restricted Stock Unit.  Stock Awards may be granted upon such conditions as the
Committee shall determine, including, without limitation, service to a
Participating Company or upon the attainment of one or more Performance Goals
described in Section 9.4.  If either the grant of a Stock Award or the lapsing
of the Restriction

 

14

--------------------------------------------------------------------------------


 

Period is to be contingent upon the attainment of one or more Performance Goals,
the Committee shall follow procedures substantially equivalent to those set
forth in Sections 9.3 through 9.5(a).

 

8.2                               Purchase Price.  The purchase price for shares
of Stock issuable under each Stock Purchase Right shall be established by the
Committee in its discretion.  No monetary payment (other than applicable tax
withholding) shall be required as a condition of receiving shares of Stock
pursuant to a Stock Bonus, the consideration for which shall be services
actually rendered to a Participating Company or for its benefit. 
Notwithstanding the foregoing, the Participant shall furnish consideration in
the form of cash or past services rendered to a Participating Company or for its
benefit having a value not less than the par value of the shares of Stock
subject to such Stock Award.

 

8.3                               Purchase Period.  A Stock Purchase Right shall
be exercisable within a period established by the Committee, which shall in no
event exceed thirty (30) days from the effective date of the grant of the Stock
Purchase Right; provided, however, that no Stock Purchase Right granted to an
Employee, a Consultant or a Director may become exercisable prior to the date on
which such person commences Service.

 

8.4                               Payment of Purchase Price.  Stock Bonuses
shall be issued in consideration for past services actually rendered to a
Participating Company or for its benefit.  At the time of grant of Restricted
Stock Units, the Committee will determine the consideration, if any, to be paid
by the Participant upon delivery of each share of Stock acquired pursuant to
Restricted Stock Units.  Except as otherwise provided below, payment of the
purchase price for the number of shares of Stock being purchased pursuant to any
Stock Purchase Right or delivered pursuant to a Restricted Stock Unit shall be
made (i) in cash, by check, or cash equivalent, (ii) by such other consideration
as may be approved by the Committee from time to time to the extent permitted by
applicable law, or (iii) by any combination thereof, in each case consistent
with any requirements under applicable law regarding payment in respect of the
“par value” of the Stock.  The Committee may at any time or from time to time
grant Stock Purchase Rights or Restricted Stock Units which do not permit all of
the foregoing forms of consideration to be used in payment of the purchase price
or which otherwise restrict one or more forms of consideration.

 

8.5                               Vesting; Restrictions on Transfer; Deferral. 
Shares issued pursuant to any Stock Award may or may not be made subject to
vesting conditioned upon the satisfaction of such Service requirements,
conditions, restrictions or performance criteria, including, without limitation,
Performance Goals as described in Section 9.4 (the “Vesting Conditions”), as
shall be established by the Committee and set forth in the Award Agreement
evidencing such Award.  During any period (the “Restriction Period”) in which
shares acquired pursuant to a Stock Award remain subject to Vesting Conditions,
such shares may not be sold, exchanged, transferred, pledged, assigned or
otherwise disposed of other than pursuant to a Change of Control as provided in
Section 11, or as provided in Section 8.8.  Upon request by the Company, each
Participant shall execute any agreement evidencing such transfer restrictions
prior to the receipt of shares of Stock hereunder and shall promptly present to
the Company any and all certificates representing shares of Stock acquired
hereunder for the placement on such certificates of appropriate legends
evidencing any such transfer restrictions. Restricted Stock

 

15

--------------------------------------------------------------------------------


 

Units may be subject to such conditions that may delay the delivery of the
shares of Stock (or their cash equivalent) subject to Restricted Stock Units
after the vesting of such Award.

 

8.6                               Voting Rights; Dividends and Distributions. 
Except as provided in this Section, Section 8.5 and any Award Agreement, during
the Restriction Period applicable to shares subject to a Stock Bonus or
Restricted Stock Purchase Right, the Participant shall have all of the rights of
a stockholder of the Company holding shares of Stock, including the right to
vote such shares and to receive all dividends and other distributions paid with
respect to such shares.  With respect to Restricted Stock Units, the Committee
may, in its sole discretion, provide that dividend equivalents shall not be paid
or provide either for the current payment of dividend equivalents or for the
accumulation and payment of dividend equivalents to the extent that the
Restricted Stock Units become nonforfeitable.  In the event of a dividend or
distribution paid in shares of Stock or any other adjustment made upon a change
in the capital structure of the Company as described in Section 4.2, then any
and all new, substituted or additional securities or other property (other than
normal cash dividends) to which the Participant is entitled by reason of the
Participant’s Stock Award shall be immediately subject to the same Vesting
Conditions and, if applicable, deferral elections as the shares subject to the
Stock Award with respect to which such dividends or distributions were paid or
adjustments were made.

 

8.7                               Effect of Termination of Service.  Unless
otherwise provided by the Committee in the grant of a Stock Award and set forth
in the Award Agreement or in another written agreement between the Company and
the Participant, if a Participant’s Service terminates for any reason, whether
voluntary or involuntary (including the Participant’s death or disability), then
(i) the Company shall have the option to repurchase for the purchase price paid
by the Participant any shares acquired by the Participant pursuant to a Stock
Purchase Right which remain subject to Vesting Conditions as of the date of the
Participant’s termination of Service, (ii) the Participant shall forfeit to the
Company any shares acquired by the Participant pursuant to a Stock Bonus which
remain subject to Vesting Conditions as of the date of the Participant’s
termination of Service and (iii) the Participant shall forfeit all rights in any
portion of a Restricted Stock Unit award that has not vested as of the date of
the Participant’s termination of Service.  The Company shall have the right to
assign at any time any repurchase right it may have, whether or not such right
is then exercisable, to one or more persons as may be selected by the Company.

 

8.8                               Nontransferability of Stock Award Rights. 
Rights to acquire shares of Stock pursuant to a Stock Award may not be subject
in any manner to anticipation, alienation, sale, exchange, transfer, assignment,
pledge, encumbrance or garnishment by creditors of the Participant or the
Participant’s beneficiary, except by will or the laws of descent and
distribution, and, during the lifetime of the Participant, shall be exercisable
only by the Participant or the Participant’s guardian or legal representative.

 

9.                                      TERMS AND CONDITIONS OF PERFORMANCE
AWARDS.

 

Performance Awards shall be evidenced by Award Agreements in such form as the
Committee shall from time to time establish.  No Performance Award or purported
Performance Award shall be a valid and binding obligation of the Company unless
evidenced by a fully executed Award Agreement.  Award Agreements evidencing
Performance Awards may

 

16

--------------------------------------------------------------------------------


 

incorporate all or any of the terms of the Plan by reference and shall comply
with and be subject to the following terms and conditions:

 

9.1                               Types of Performance Awards Authorized. 
Performance Awards may be in the form of either Performance Shares or
Performance Units.  Each Award Agreement evidencing a Performance Award shall
specify the number of Performance Shares or Performance Units subject thereto,
the Performance Award Formula, the Performance Goal(s) and Performance Period
applicable to the Award, and the other terms, conditions and restrictions of the
Award.

 

9.2                               Initial Value of Performance Shares and
Performance Units.  Unless otherwise provided by the Committee (or, as
applicable for awards not granted in a manner intending to comply with
Section 162(m), a duly authorized Officer Committee in accordance with
applicable law) in granting a Performance Award, each Performance Share shall
have an initial value equal to the Fair Market Value of one (1) share of Stock,
subject to adjustment as provided in Section 4.2, on the effective date of grant
of the Performance Share, and each Performance Unit shall have an initial value
of one hundred dollars ($100).  The final value payable to the Participant in
settlement of a Performance Award determined on the basis of the applicable
Performance Award Formula will depend on the extent to which Performance Goals
established by the Committee are attained within the applicable Performance
Period established by the Committee.

 

9.3                               Establishment of Performance Period,
Performance Goals and Performance Award Formula.  In granting each Performance
Award, the Committee shall establish in writing the applicable Performance
Period, Performance Award Formula and one or more Performance Goals which, when
measured at the end of the Performance Period, shall determine on the basis of
the Performance Award Formula the final value of the Performance Award to be
paid to the Participant.  Unless otherwise permitted in compliance with the
requirements under Section 162(m) with respect to “performance-based
compensation,” the Committee shall establish the Performance Goal(s) and
Performance Award Formula applicable to each Performance Award no later than the
earlier of (a) the date ninety (90) days after the commencement of the
applicable Performance Period or (b) the date on which 25% of the Performance
Period has elapsed, and, in any event, at a time when the outcome of the
Performance Goals remains substantially uncertain.  Once established, the
Performance Goals and Performance Award Formula shall not be changed during the
Performance Period.  The Company shall notify each Participant granted a
Performance Award of the terms of such Award, including the Performance Period,
Performance Goal(s) and Performance Award Formula.

 

9.4                               Measurement of Performance Goals.  Performance
Goals shall be established by the Committee on the basis of targets to be
attained with respect to one or more measures of business or financial
performance (each, a “Performance Measure”), subject to the following:

 

(a)                                 Permitted Performance Measures.  Performance
Measures may be one or more of the following, as determined by the Committee:

 

17

--------------------------------------------------------------------------------


 

(i)                                     growth in revenue or product revenue;

 

(ii)                                  growth in the market price of the Stock;

 

(iii)                               operating margin;

 

(iv)                              margin, including gross margin;

 

(v)                                 operating income;

 

(vi)                              operating income after taxes;

 

(vii)                           operating profit or net operating profit;

 

(viii)                        pre-tax profit;

 

(ix)                              earnings before interest, taxes and
depreciation;

 

(x)                                 earnings before interest, taxes,
depreciation and amortization;

 

(xi)                              income, before or after taxes (including net
income);

 

(xii)                           total return on shares of Stock or total
stockholder return;

 

(xiii)                        earnings, including but not limited to earnings
per share and net earnings;

 

(xiv)                       return on stockholder equity or average
stockholders’ equity;

 

(xv)                          return on net assets;

 

(xvi)                       return on assets, investment or capital employed;

 

(xvii)                    expenses;

 

(xviii)                 cost reduction goals;

 

(xix)                       return on capital;

 

(xx)                          economic value added;

 

(xxi)                       market share;

 

(xxii)                    operating cash flow;

 

(xxiii)                 cash flow, as indicated by book earnings before
interest, taxes, depreciation and amortization;

 

18

--------------------------------------------------------------------------------


 

(xxiv)                cash flow per share;

 

(xxv)                   improvement in or attainment of working capital levels;

 

(xxvi)                debt reduction;

 

(xxvii)             debt levels;

 

(xxviii)          capital expenditures;

 

(xxix)                sales or revenue targets, including product or product
family targets;

 

(xxx)                   billings;

 

(xxxi)                workforce diversity;

 

(xxxii)             customer satisfaction;

 

(xxxiii)          implementation or completion of projects or processes;

 

(xxxiv)         improvement in or attainment of working capital levels;

 

(xxxv)            stockholders’ equity; and

 

(xxxvi)         other measures of performance selected by the Committee to the
extent consistent with Section 162(m).

 

(b)                                 Structure of Performance Measures and
Performance Goals.  Performance Measures and Performance Goals may differ from
Participant to Participant and from Performance Award to Performance Award. 
Performance Goals may, as the Committee specifies, either include or exclude the
effect of payment of Performance Awards under this Plan and any other
performance plans of the Company.  In establishing a Performance Goal, the
Committee may provide that performance shall be appropriately adjusted as
follows:

 

(i)                                     to include or exclude restructuring
and/or other nonrecurring charges;

 

(ii)                                  to include or exclude exchange rate
effects, as applicable, for non-U.S. dollar denominated Performance Goals;

 

(iii)                               to include or exclude the effects of changes
to generally accepted accounting principles required by the Financial Accounting
Standards Board;

 

(iv)                              to include or exclude the effects of any
statutory adjustments to corporate tax rates;

 

(v)                                 to include or exclude the effects of any
“extraordinary items” as determined under generally accepted accounting
principles;

 

19

--------------------------------------------------------------------------------


 

(vi)                              to include or exclude the effect of payment of
bonuses under any cash bonus plan of the Company;

 

(vii)                           to include or exclude the effect of stock based
compensation and/or deferred compensation;

 

(viii)                        to include or exclude any other unusual,
non-recurring gain or loss or other extraordinary item;

 

(ix)                              to respond to, or in anticipation of, any
unusual or extraordinary corporate item, transaction, event or development;

 

(x)                                 to respond to, or in anticipation of,
changes in applicable laws, regulations, accounting principles, or business
conditions; to include or exclude the effects of divestitures, acquisitions or
joint ventures;

 

(xi)                              to include or exclude the effects of
discontinued operations that do not qualify as a segment of a business unit
under generally accepted accounting principles;

 

(xii)                           to assume that any business divested by the
Company achieved performance objectives at targeted levels during the balance of
a Performance Period following such divestiture;

 

(xiii)                        to include or exclude the effect of any change in
the outstanding shares of Stock by reason of any stock dividend or split, stock
repurchase, reorganization, recapitalization, merger, consolidation, spin-off,
combination or exchange of shares or other similar corporate change, or any
distributions to common shareholders other than regular cash dividends;

 

(xiv)                       to reflect a corporate transaction, such as a
merger, consolidation, separation (including a spinoff or other distribution of
stock or property by a corporation), or reorganization (whether or not such
reorganization comes within the definition of such term in Section 368 of the
Code);

 

(xv)                          to reflect any partial or complete corporate
liquidation;

 

(xvi)                       to reflect shippable backlog; and

 

(xvii)                    to include or exclude the amortization of purchased
intangibles, technology license arrangements and incomplete technology.

 

(c)                                  Performance Goals.  Performance Goals may
include a minimum, maximum, target level and intermediate levels of performance,
with the final value of a Performance Award determined under the applicable
Performance Award Formula by the level attained during the applicable
Performance Period.  A Performance Goal may be stated as an absolute value or as
a value determined relative to a standard selected by the Committee.

 

20

--------------------------------------------------------------------------------


 

9.5                               Settlement of Performance Awards.

 

(a)                                 Determination of Final Value.  As soon as
practicable following the completion of the Performance Period applicable to a
Performance Award, the Committee shall certify in writing the extent to which
the applicable Performance Goals have been attained and the resulting final
value of the Award earned by the Participant and to be paid upon its settlement
in accordance with the applicable Performance Award Formula.

 

(b)                                 Discretionary Adjustment of Award Formula. 
In its discretion, the Committee may, either at the time it grants a Performance
Award or at any time thereafter, provide for the positive or negative adjustment
of the Performance Award Formula applicable to a Performance Award granted to
any Participant who is not a “covered employee” within the meaning of
Section 162(m) (a “Covered Employee”) to reflect such Participant’s individual
performance in his or her position with the Company or such other factors as the
Committee may determine.  If permitted under a Covered Employee’s Award
Agreement, the Committee shall have the discretion, on the basis of such
criteria as may be established by the Committee, to reduce some or all of the
value of the Performance Award that would otherwise be paid to the Covered
Employee upon its settlement notwithstanding the attainment of any Performance
Goal and the resulting value of the Performance Award determined in accordance
with the Performance Award Formula.  No such reduction may result in an increase
in the amount payable upon settlement of another Participant’s Performance
Award.

 

(c)                                  Effect of Leaves of Absence.  Unless
otherwise required by law, payment of the final value, if any, of a Performance
Award held by a Participant who has taken in excess of thirty (30) days of
leaves of absence during a Performance Period shall be prorated on the basis of
the number of days of the Participant’s Service during the Performance Period
during which the Participant was not on a leave of absence.

 

(d)                                 Notice to Participants.  As soon as
practicable following the Committee’s determination and certification in
accordance with Sections 9.5(a) and (b), the Company shall notify each
Participant of the determination of the Committee.

 

(e)                                  Payment in Settlement of Performance
Awards.  As soon as practicable following the Committee’s determination and
certification in accordance with Sections 9.5(a) and (b), payment shall be made
to each eligible Participant (or such Participant’s legal representative or
other person who acquired the right to receive such payment by reason of the
Participant’s death) of the final value of the Participant’s Performance Award. 
Payment of such amount shall be made in cash, shares of Stock, or a combination
thereof as determined by the Committee.  Unless otherwise provided in the Award
Agreement evidencing a Performance Award, payment shall be made in a lump sum. 
An Award Agreement may provide for deferred payment in a lump sum or in
installments at the election of the Participant or otherwise.  If any payment is
to be made on a deferred basis, the Committee may, but shall not be obligated
to, provide for the payment during the deferral period of Dividend Equivalents
or interest.

 

(f)                                   Provisions Applicable to Payment in
Shares.  If payment is to be made in shares of Stock, the number of such shares
shall be determined by dividing the final value of the Performance Award by the
value of a share of Stock determined by the method

 

21

--------------------------------------------------------------------------------


 

specified in the Award Agreement.  Such methods may include, without limitation,
the closing market price on a specified date (such as the settlement date) or an
average of market prices over a series of trading days.  Shares of Stock issued
in payment of any Performance Award may be fully vested and freely transferable
shares or may be shares of Stock subject to Vesting Conditions as provided in
Section 8.5.  Any shares subject to Vesting Conditions shall be evidenced by an
appropriate Award Agreement and shall be subject to the provisions of
Sections 8.5 through 8.8 above.

 

9.6                               Dividend Equivalents.  In its discretion, the
Committee may provide in the Award Agreement evidencing any Performance Share
Award that the Participant shall be entitled to receive Dividend Equivalents
with respect to the payment of cash dividends on Stock having a record date
prior to the date on which the Performance Shares are settled or forfeited. 
Dividend Equivalents may be paid currently or may be accumulated and paid to the
extent that Performance Shares become nonforfeitable, as determined by the
Committee.  Settlement of Dividend Equivalents may be made in cash, shares of
Stock, or a combination thereof as determined by the Committee, and may be paid
on the same basis as settlement of the related Performance Share as provided in
Section 9.5.  Dividend Equivalents shall not be paid with respect to Performance
Units.

 

9.7                               Effect of Termination of Service.  The effect
of a Participant’s termination of Service on the Participant’s Performance Award
shall be as determined by the Committee, in its discretion, and set forth in the
Award Agreement evidencing such Performance Award or in another written
agreement between the Company and the Participant.

 

9.8                               Nontransferability of Performance Awards. 
Prior to settlement in accordance with the provisions of the Plan, no
Performance Award may be subject in any manner to anticipation, alienation,
sale, exchange, transfer, assignment, pledge, encumbrance, or garnishment by
creditors of the Participant or the Participant’s beneficiary, except by will or
by the laws of descent and distribution.  All rights with respect to a
Performance Award granted to a Participant hereunder shall be exercisable during
his or her lifetime only by such Participant or the Participant’s guardian or
legal representative.

 

10.                               STANDARD FORMS OF AWARD AGREEMENT.

 

10.1                        Award Agreements.  Each Award shall comply with and
be subject to the terms and conditions set forth in the appropriate form of
Award Agreement approved by the Committee and as amended from time to time.  Any
Award Agreement may consist of an appropriate form of Notice of Grant and a form
of Agreement incorporated therein by reference, or such other form or forms as
the Committee may approve from time to time.

 

10.2                        Authority to Vary Terms.  The Committee shall have
the authority from time to time to vary the terms of any standard form of Award
Agreement either in connection with the grant or amendment of an individual
Award or in connection with the authorization of a new standard form or forms;
provided, however, that the terms and conditions of any such new, revised or
amended standard form or forms of Award Agreement are not inconsistent with the
terms of the Plan.

 

22

--------------------------------------------------------------------------------


 

10.3                        Clawback/Recovery.  All Awards granted under the
Plan will be subject to recoupment in accordance with any clawback policy that
the Company is required to adopt pursuant to the listing standards of any
national securities exchange or association on which the Company’s securities
are listed or as is otherwise required by the Dodd-Frank Wall Street Reform and
Consumer Protection Act or other applicable law. In addition, the Committee may
impose such other clawback, recovery or recoupment provisions in an Award
Agreement as the Committee determines necessary or appropriate, including but
not limited to a reacquisition right in respect of previously acquired shares of
Common Stock or other cash or property upon the occurrence of Cause.

 

11.                               CHANGE OF CONTROL.

 

11.1                        Awards Granted Prior to January 24, 2008.  The
following provisions shall control for Awards granted prior to January 24, 2008:

 

(a)         Except as otherwise provided in a Participant’s Award Agreement:

 

(i)                                     An “Ownership Change Event” shall be
deemed to have occurred if any of the following occurs with respect to the
Company:  (i) the direct or indirect sale or exchange by the stockholders of the
Company of all or substantially all of the voting stock of the Company; (ii) a
merger or consolidation in which the Company is a party; (iii) the sale,
exchange, or transfer of all or substantially all of the assets of the Company
(other than a sale, exchange or transfer to one or more subsidiaries of the
Company); or (iv) a liquidation or dissolution of the Company.

 

(ii)                                  A “Change in Control” shall mean an
Ownership Change Event or series of related Ownership Change Events
(collectively, a “Transaction”) in which the stockholders of the Company
immediately before the Transaction do not retain immediately after the
Transaction, direct or indirect beneficial ownership of more than fifty percent
(50%) of the total combined voting power of the outstanding voting securities of
the Company or, in the case of an Ownership Change Event described in
Section 11.1(a)(iii), the entity to which the assets of the Company were
transferred.

 

(b)         Effect of Change in Control on Options, SARs and Restricted Stock
Units.  In the event of a Change in Control, the surviving, continuing,
successor, or purchasing entity or parent thereof, as the case may be (the
“Acquiror”), may, without the consent of any Participant, either assume the
Company’s rights and obligations under outstanding Options, SARs and Restricted
Stock Units or substitute for outstanding Options, SARs and Restricted Stock
Units substantially equivalent equity awards for the Acquiror’s stock.  In the
event the Acquiror elects not to assume or substitute for outstanding Options,
SARs or Restricted Stock Units in connection with a Change in Control, the
Committee shall provide that any unexercised and/or unvested portions of such
outstanding Awards shall be immediately exercisable and vested in full as of the
date thirty (30) days prior to the date of the Change in Control.  The exercise
and/or vesting of any Option, SAR or Restricted Stock Unit that was permissible
solely by reason of this paragraph 10.2 shall be conditioned upon the
consummation of the Change in Control.  Any Options, SARs or Restricted Stock
Units which are not assumed or replaced by the Acquiror in connection with the
Change in Control nor exercised as of the

 

23

--------------------------------------------------------------------------------


 

time of consummation of the Change in Control shall terminate and cease to be
outstanding effective as of the time of consummation of the Change in Control.

 

(c)          Effect of Change in Control on Stock Awards.  The Committee may, in
its discretion, provide in any Award Agreement evidencing a Stock Award that, in
the event of a Change in Control, the lapsing of the Restriction Period
applicable to the shares subject to the Stock Award held by a Participant whose
Service has not terminated prior to such date shall be accelerated effective as
of the date of the Change in Control to such extent as specified in such Award
Agreement.  Any acceleration of the lapsing of the Restriction Period that was
permissible solely by reason of this Section 11.1(c) and the provisions of such
Award Agreement shall be conditioned upon the consummation of the Change in
Control.

 

(d)         Effect of Change in Control on Performance Awards.  The Committee
may, in its discretion, provide in any Award Agreement evidencing a Performance
Award that, in the event of a Change in Control, the Performance Award held by a
Participant whose Service has not terminated prior to such date shall become
payable effective as of the date of the Change in Control to such extent as
specified in such Award Agreement.

 

11.2                        Awards Granted On or After January 24, 2008.  The
following provisions shall control for Awards granted on or after January 24,
2008:

 

(a)         Except as otherwise provided in a Participant’s Award Agreement,
“Change of Control” shall mean a change of control of the Company of a nature
that would be required to be reported in response to Item 6(e) of Schedule 14A
of Regulation 14A promulgated under the Exchange Act, whether or not the Company
is then subject to such reporting requirement; provided, however, that anything
in this Plan to the contrary notwithstanding, a Change of Control shall be
deemed to have occurred if:

 

(i)                                     any individual, partnership, firm,
corporation, association, trust, unincorporated organization or other entity or
person, or any syndicate or group deemed to be a person under
Section 14(d)(2) of the Exchange Act, is or becomes the “beneficial owner” (as
defined in Rule 13d-3 of the General Rules and Regulations under the Exchange
Act), directly or indirectly, of securities of the Company representing 30% or
more of the combined voting power of the Company’s then outstanding securities
entitled to vote in the election of directors of the Company;

 

(ii)                                  during any period of two (2) consecutive
years, individuals who at the beginning of such period constituted the Board and
any new directors, whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least three-fourths (3/4ths)
of the directors then still in office who either were directors at the beginning
of the period or whose election or nomination for election was previously so
approved (the “Incumbent Directors”), cease for any reason to constitute a
majority thereof;

 

(iii)                               there occurs a reorganization, merger,
consolidation or other corporate transaction involving the Company (a
“Transaction”), in each case with respect to which the stockholders of the
Company immediately prior to such Transaction do not, immediately after the
Transaction, own securities representing more than 50% of the combined

 

24

--------------------------------------------------------------------------------


 

voting power of the Company, a parent of the Company or other corporation
resulting from such Transaction (counting, for this purpose, only those
securities held by the Company’s stockholders immediately after the Transaction
that were received in exchange for, or represent their continuing ownership of,
securities of the Company held by them immediately prior to the Transaction);

 

(iv)                              all or substantially all of the assets of the
Company are sold, liquidated or distributed; or

 

(v)                                 there is a “Change of Control” or a “change
in the effective control” of the Company within the meaning of Section 280G of
the Code and the regulations promulgated thereunder.

 

(b)         The Committee or the Board may, in its discretion, provide in any
Award Agreement, severance plan or other individual agreement, that, in the
event of a Change of Control of the Company, the Award held by a Participant
shall become vested, exercisable and/or payable to such extent as specified in
such document.

 

(c)          In the event of a Change of Control, the surviving, continuing,
successor, or purchasing entity or parent thereof, as the case may be (the
“Acquiror”), may, without the consent of any Participant, either assume the
Company’s rights and obligations under outstanding Awards or substitute for
outstanding Awards substantially equivalent equity awards for the Acquiror’s
stock.  In the event the Acquiror elects not to assume or substitute for
outstanding Awards in connection with a Change of Control, any unexercised
and/or unvested portions of such outstanding Awards shall become immediately
exercisable and vested in full as of immediately prior to the effective date of
the Change of Control.  The exercise and/or vesting of any Award that was
permissible solely by reason of this paragraph 11.2 shall be conditioned upon
the consummation of the Change in Control.  Any Awards which are not assumed or
replaced by the Acquiror in connection with the Change of Control nor exercised
as of the time of consummation of the Change of Control shall terminate and
cease to be outstanding effective as of the time of consummation of the Change
of Control.

 

12.                               COMPLIANCE WITH SECURITIES LAW.

 

12.1                        The grant of Awards and the issuance of shares of
Stock pursuant to any Award shall be subject to compliance with all applicable
requirements of federal, state and foreign law with respect to such securities
and the requirements of any stock exchange or market system upon which the Stock
may then be listed.  In addition, no Award may be exercised or shares issued
pursuant to an Award unless (i) a registration statement under the Securities
Act shall at the time of such exercise or issuance be in effect with respect to
the shares issuable pursuant to the Award or (ii) in the opinion of legal
counsel to the Company, the shares issuable pursuant to the Award may be issued
in accordance with the terms of an applicable exemption from the registration
requirements of the Securities Act.  The inability of the Company to obtain from
any regulatory body having jurisdiction the authority, if any, deemed by the
Company’s legal counsel to be necessary to the lawful issuance and sale of any
shares hereunder shall relieve the Company of any liability in respect of the
failure to issue or sell such shares as to which such requisite authority shall
not have been obtained.  As a condition to issuance of any Stock, the

 

25

--------------------------------------------------------------------------------


 

Company may require the Participant to satisfy any qualifications that may be
necessary or appropriate, to evidence compliance with any applicable law or
regulation and to make any representation or warranty with respect thereto as
may be requested by the Company.

 

12.2                        If the exercise of an Award, or the purchase or
delivery of shares of Stock subject to an Award, following the termination of
the Participant’s Service would be prohibited at any time during the applicable
post-termination period solely because the issuance of shares of Stock would
violate the registration requirements under the Securities Act, then the Award
shall terminate on the earlier of (i) the expiration of a period of three
(3) months after the termination of the Participant’s Service during which the
exercise of the Award would not be in violation of such registration
requirements, or (ii) the expiration of the term of the Award as set forth in
the Award Agreement.

 

13.                               TAX WITHHOLDING.

 

13.1                        Tax Withholding in General.  Unless prohibited by
applicable law, the Company shall have the right to deduct from any and all
payments made under the Plan, or to require the Participant, through payroll
withholding, cash payment or otherwise, including by means of a Cashless
Exercise of an Option, to make adequate provision for, the federal, state, local
and foreign taxes, if any, required by law to be withheld by the Participating
Company Group with respect to an Award or the shares acquired pursuant thereto. 
The Company shall have no obligation to deliver shares of Stock, to release
shares of Stock from an escrow established pursuant to an Award Agreement, or to
make any payment in cash under the Plan until the Participating Company Group’s
tax withholding obligations have been satisfied by the Participant.

 

13.2                        Withholding in Shares.  Unless prohibited by
applicable law, the Company shall have the right, but not the obligation, to
deduct from the shares of Stock issuable to a Participant upon the exercise or
settlement of an Award, or to accept from the Participant the tender of, a
number of whole shares of Stock having a Fair Market Value, as determined by the
Company, equal to all or any part of the tax withholding obligations of the
Participating Company Group.  The Fair Market Value of any shares of Stock
withheld or tendered to satisfy any such tax withholding obligations shall not
exceed the amount determined by the applicable minimum statutory withholding
rates.

 

14.                               TERMINATION OR AMENDMENT OF PLAN.

 

The Committee may terminate or amend the Plan at any time.  However, without the
approval of the Company’s stockholders, there shall be (a) no increase in the
maximum aggregate number of shares of Stock that may be issued under the Plan
(except by operation of the provisions of Section 4.2), (b) no change in the
class of persons eligible to receive Incentive Stock Options, and (c) no other
amendment of the Plan that would require approval of the Company’s stockholders
under any applicable law, regulation or rule.  No termination or amendment of
the Plan shall affect any then outstanding Award unless expressly provided by
the Committee.  In any event, no termination or amendment of the Plan may
adversely affect any then outstanding Award without the consent of the
Participant, unless such termination or amendment is necessary to comply with
any applicable law, regulation or rule.

 

26

--------------------------------------------------------------------------------


 

15.                               MISCELLANEOUS PROVISIONS.

 

15.1                        Repurchase Rights.  Shares issued under the Plan may
be subject to one or more repurchase options, or other conditions and
restrictions as determined by the Committee in its discretion at the time the
Award is granted.  The Company shall have the right to assign at any time any
repurchase right it may have, whether or not such right is then exercisable, to
one or more persons as may be selected by the Company.  Upon request by the
Company, each Participant shall execute any agreement evidencing such transfer
restrictions prior to the receipt of shares of Stock hereunder and shall
promptly present to the Company any and all certificates representing shares of
Stock acquired hereunder for the placement on such certificates of appropriate
legends evidencing any such transfer restrictions.

 

15.2                        Provision of Information.  Each Participant shall be
given access to information concerning the Company equivalent to that
information generally made available to the Company’s common stockholders.

 

15.3                        Rights as Employee, Consultant or Director.  No
person, even though eligible pursuant to Section 5, shall have a right to be
selected as a Participant, or, having been so selected, to be selected again as
a Participant.  Nothing in the Plan or any Award granted under the Plan shall
confer on any Participant a right to remain an Employee, a Consultant or a
Director, or interfere with or limit in any way any right of a Participating
Company to terminate the Participant’s Service at any time.  To the extent that
an Employee of a Participating Company other than the Company receives an Award
under the Plan, that Award can in no event be understood or interpreted to mean
that the Company is the Employee’s employer or that the Employee has an
employment relationship with the Company.

 

15.4                        Rights as a Stockholder.  A Participant shall have
no rights as a stockholder with respect to any shares covered by an Award until
the date of the issuance of such shares (as evidenced by the appropriate entry
on the books of the Company or of a duly authorized transfer agent of the
Company).  No adjustment shall be made for dividends, distributions or other
rights for which the record date is prior to the date such shares are issued,
except as provided in Section 4.2 or another provision of the Plan.

 

15.5                        Fractional Shares.  The Company shall not be
required to issue fractional shares upon the exercise or settlement of any
Award.

 

15.6                        Beneficiary Benefits.  Subject to local laws and
procedures, the Company may request appropriate written documentation from a
trustee or other legal representative, court, or similar legal body, regarding
any benefit under the Plan to which the Participant is entitled in the event of
such Participant’s death before such representative shall be entitled to act on
behalf of the Participant and before a beneficiary receives any or all of such
benefit.

 

15.7                        Unfunded Obligation.  Participants shall have the
status of general unsecured creditors of the Company.  Any amounts payable to
Participants pursuant to the Plan shall be unfunded and unsecured obligations
for all purposes, including, without limitation, Title I of the Employee
Retirement Income Security Act of 1974.  No Participating Company shall be
required to segregate any monies from its general funds, or to create any
trusts, or

 

27

--------------------------------------------------------------------------------


 

establish any special accounts with respect to such obligations.  The Company
shall retain at all times beneficial ownership of any investments, including
trust investments, which the Company may make to fulfill its payment obligations
hereunder.  Any investments or the creation or maintenance of any trust or any
Participant account shall not create or constitute a trust or fiduciary
relationship between the Committee, the Officer Committee or any Participating
Company and a Participant, or otherwise create any vested or beneficial interest
in any Participant or the Participant’s creditors in any assets of any
Participating Company.  The Participants shall have no claim against any
Participating Company for any changes in the value of any assets which may be
invested or reinvested by the Company with respect to the Plan.

 

15.8                        Section 409A. It is intended that all of the
benefits and payments provided under this Plan satisfy, to the greatest extent
possible, the exemptions from the application of Code Section 409A (together,
with any state law of similar effect, “Section 409A”) provided under Treasury
Regulations Sections 1.409A 1(b)(4), 1.409A 1(b)(5), 1.409A-1(b)(6) and 1.409A
1(b)(9), and this Plan will be construed to the greatest extent possible as
consistent with those provisions.  To the extent not so exempt, this Plan and
the payments and benefits to be provided hereunder are intended to, and will be
construed and implemented so as to, comply in all respects with the applicable
provisions of Section 409A.  For purposes of Section 409A (including, without
limitation, for purposes of Treasury Regulation Section 1.409A 2(b)(2)(iii)),
any right to receive any installment payments under this Plan shall be treated
as a right to receive a series of separate payments and, accordingly, each
installment payment hereunder shall at all times be considered a separate and
distinct payment.

 

To the extent that the Committee determines that any Award granted under the
Plan is, or may reasonably be, subject to Section 409A, the Award Agreement
evidencing such Award shall incorporate the terms and conditions necessary to
avoid the consequences described in Section 409A(a)(1) of the Code (or any
similar provision).  Such terms and conditions shall include, without
limitation, the following provision (or comparable provision of similar
effect):  “To the extent that (i) one or more of the payments or benefits
received or to be received by a Participant upon “separation from service” (as
defined under Treasury Regulation Section 1.409A-1(h) without regard to
alternative definitions thereunder) pursuant to this Plan would constitute
deferred compensation subject to the requirements of Section 409A, and (ii) the
Participant is a “specified employee” within the meaning of Section 409A at the
time of separation from service, then to the extent delayed commencement of any
portion of such payments or benefits is required in order to avoid a prohibited
distribution under Section 409A(a)(2)(B)(i) and the related adverse taxation
under Section 409A, such payments and benefits shall not be provided to the
Participant prior to the earliest of (i) the expiration of the six-month period
measured from the date of separation from service, (ii) the date of the
Participant’s death or (iii) such earlier date as permitted under Section 409A
without the imposition of adverse taxation on the Participant.  Upon the first
business day following the expiration of such applicable
Section 409A(a)(2)(B)(i) period, all payments and benefits deferred pursuant to
this paragraph shall be paid in a lump sum to the Participant, and any remaining
payments and benefits due shall be paid as otherwise provided herein.”  If an
Award Agreement is silent as to such provision, the foregoing provision is
hereby incorporated by reference directly into such Award Agreement.

 

28

--------------------------------------------------------------------------------


 

In addition, and notwithstanding any provision of the Plan to the contrary, in
the event that the Committee determines that any Award is, or may reasonably be,
subject to Section 409A and related Department of Treasury guidance (including
such Department of Treasury guidance issued from time to time) or contains any
ambiguity as to the application of Section 409A, the Committee may, without the
Participant’s consent, adopt such amendments to the Plan and the applicable
Award Agreement or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions,
that the Committee determines are necessary or appropriate to (A) exempt (or
clarify the exemption of) the Award from Section 409A, (B) preserve the intended
tax treatment of the benefits provided with respect to the Award, and/or
(C) comply with the requirements of Section 409A and related Department of
Treasury guidance.

 

Notwithstanding anything to the contrary contained herein, neither the Company
nor any of its Affiliates shall be responsible for, or required to reimburse or
otherwise make any Participant whole for, any tax or penalty imposed on, or
losses incurred by, any Participant that arises in connection with the potential
or actual application of Section 409A to any Award granted hereunder.

 

29

--------------------------------------------------------------------------------